Citation Nr: 0323246	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  94-09 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for a disability manifested 
by heat intolerance, or residuals thereof.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1976 to 
February 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 RO rating decision.  
This case was previously before the Board in May 1996, when 
it was remanded for additional development.  The case was 
again before the Board in April 1999, when it was remanded 
for additional development.  


FINDING OF FACT

The veteran does not have a diagnosed disability manifested 
by heat intolerance, or residuals thereof.


CONCLUSION OF LAW

The veteran does not have a disability manifested by heat 
intolerance (or residuals thereof) that is the result of 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  When disease is shown as chronic 
in service, or within a presumptive period so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent causes.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§  3.303(b), 3.307, 3.309 (2002).  Further, if a condition 
noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303.  
Service connection may be granted for a disease first 
diagnosed after service when all of the evidence establishes 
that the disease was incurred in service.  Id.  

Service medical records include an October 1975 medical 
history report that shows that the veteran reported that he 
did not have frequent or severe headaches, dizziness, 
fainting spells, skin disease, thyroid trouble, shortness of 
breath, chest pains, heart trouble, neuritis, paralysis, 
epilepsy or fits, or periods of unconsciousness.  The veteran 
reported that he did not know if he had high or low blood 
pressure.  Upon examination, the veteran's head, lungs, 
chest, heart, vascular system, endocrine system, skin, and 
neurologic functions were normal.  His serology test was 
normal.  His blood pressure was 122/88, and his pulse was 86.  

In July 1976, the veteran collapsed of heat exhaustion while 
running.  He stated that he was weak and that he had cramps 
in both of his legs and in his abdominal area.  His blood 
pressure ranged from 128/86 to 110/76, his pulse ranged from 
84 to 90, his respiration was 12 (shallow), and his 
temperature ranged from 97.8 to 99.6 degrees.  The veteran 
was treated with salted water and was placed on 24 hour bed 
rest.  Upon examination, the veteran appeared weak and had 
spasm in both legs.  He was diagnosed with skeletal muscle 
cramps secondary to heat exhaustion.  

In May 1977, the veteran had been playing softball when he 
suddenly felt weak and passed out.  He was unconscious when 
he was brought in for treatment.  His blood pressure was 
110/68, his pulse was 84, his respiration was 12, and his 
temperature was 98.6.  No shock was indicated, and his pupils 
were dilated and reactive.  His facial area was flush.  When 
he was reevaluated later that same month, he complained of 
stomach cramps and weakness.  It was noted that the veteran's 
hypovolemic shock needed to be reevaluated.  

A February 1978 heat casualty report shows that he veteran 
had lost consciousness.  He was weak, nauseous, dizzy, and 
confused, with numbed skin and a red and dry flush.  His 
blood pressure was 128/86 while unconscious.  His pulse was 
strong at 90, and his respiration was shallow at 12.  His 
temperature was 99.6.  He was also diagnosed in February 1978 
with mild shock from blood donation syncope episode.  His 
skin was hot and dry.  His vitals were normal.  He was 
treated with 24-hour bed rest and no duty.  In November 1978, 
the veteran complained of feeling warm all over.  Upon 
examination, the veteran's temperature was 99.2, his blood 
pressure was 120/80, and he was diagnosed with  a minor cold 
syndrome.  

In March 1979, the veteran complained of leg cramps in both 
legs after running.  He was diagnosed with muscle/heat 
cramps.  

In May 1979, the veteran was admitted for heat stroke.  The 
veteran reported that he had become overheated while 
participating in a battalion run.  He became weak with 
stomach cramps and nausea, and he had stopped sweating.  He 
had no loss of consciousness, no visual disturbance, and was 
on no medications.  His skin was red and hot.  He had 
moderate to little sweating.  His pupils were dilated. His 
initial rectal temperature was 103 degrees and his 
respiration was 20.  His pulse was 200, and his blood 
pressure was within normal limits.  His abdomen was guarded 
secondary to cramping.  He was cooled and his core 
temperature stabilized at 99 degrees.  The veteran was alert, 
but was confused to what was happening to him and appeared to 
be in distress.  He was diagnosed with a heat illness and 
heat stroke.  He was discharged almost three days later in 
good condition.  In a treatment note also apparently dated in 
May 1979, the veteran complained of dizziness, weakness, and 
headaches.  He had no signs of nausea or vomiting or 
diarrhea.  His vital signs appeared normal.  His pulse was 
98, his respiration was 10, his blood pressure was 136/72, 
his oral temperature was 98.6, and his rectal temperature was 
100 degrees.  He had not sweated since his injury.  He also 
had a vasovagal reaction due to the temperature of the room.  
He was later returned to light duty.  

In June 1979, the veteran was diagnosed with status-post heat 
stroke.  It was noted that the veteran had evidence of 
persistent sweat gland fatigue.  In July 1979, it was noted 
that the veteran had not resumed sweating since his heat 
episode in May 1979.  His temperature was 98 degrees.  His 
skin was red and dry without sweat.  The veteran was 
diagnosed with a probable sweat gland dysfunction, status-
post three heat illnesses.  When tested, the veteran ran 1.5 
miles and only had a small amount of sweat on his head.  His 
blood pressure was 122/80, his temperature was 98.6.  The 
examiner noted that the veteran likely had a sweat gland 
dysfunction, and that it was unlikely that the veteran would 
be able to function well in humid, hot climates.   

In August 1979, an examination of the skin was normal.  It 
was noted that the veteran's heat dysfunction was more likely 
associated with the autonomic nervous system or hypothalmous 
rather than with the sweat glands because the veteran had no 
scarcity of hair or hypo-development of teeth which would be 
seen in association with anhidrotic extrodermal dysplasis.  

In August 1979, the veteran was evacuated from Okinawa for 
further treatment and evaluation.  It was noted that one of 
the veteran's physicians believed that a sweat gland 
abnormality was likely because the veteran had had recurrent 
heat exhaustion and other recurrent heat-related illnesses.  
The veteran was not taking any medications that may have 
interfered with his heat regulation, nor was there any 
history to suggest cystic fibrosis or a hereditary sweat 
gland dysfunction.  Upon physical examination, the veteran's 
blood pressure was108/80,  his temperature was 98.5 degrees, 
and his pulse was 72 degrees.  The remainder of the physical 
examination was unremarkable.  It was noted that the veteran 
had been evaluated by a dermatologist who had felt that an 
abnormality in the autonomic nervous or hypothalamus was 
possible and recommended a starch iodine test as a 
qualitative evaluation of sweat gland dysfunction.  The 
examiner noted that the veteran had what was probably 
significant, but difficult to document problems with heat 
intolerance.  His unit and his general medical officer 
considered the veteran to be unable to perform any type of 
strenuous exercise, at least in the Okinawan climate.  The 
examiner noted that the veteran could have possibly had an 
acquired sweat gland dysfunction, but noted that that sweat 
gland output was not a distinguishing factor between heat 
intolerant persons and those without a heat intolerance.  The 
veteran was diagnosed with recurrent heat exhaustion and heat 
stroke with idiopathic sweat gland dysfunction.  

From September to October 1979, the veteran was hospitalized 
for a suspected sweat gland dysfunction.  It was noted that 
the veteran had been completely well and in good health with 
the exception of difficulty in heat when on a 10-mile run in 
May 1979.  It was noted that during a physical fitness test, 
the veteran had fallen from exhaustion and did not seem to 
have as wet a torso as the other control runners.  Review of 
systems was totally noncontributory.  Upon physical 
examination, the veteran had a temperature of 98.2 orally, a 
pulse of 68 and regular, blood pressure of 112/84, without 
orthostasis.  Examination of the head, eyes, ears, nose, and 
throat was unremarkable and within normal limits.  
Examination of the teeth, chest, lungs, and cardiovascular 
system were similarly unremarkable.  Examination of the 
abdomen, genitalia, rectum, prostate, back, extremities, and 
neurologic examination were within normal limits.  All tests 
and studies that were performed, including an 
electrocardiogram, chest x-ray, platelet count, urinalysis, 
tests of the endocrine system, a starch iodine test, 
neurologic tests, endocrinologic tests, metabolic evaluations 
were all within normal limits and showed the veteran to have 
a normal sweat gland distribution, normal endocrinologic 
function, and metabolic function.  At an endocrinological 
examination, an apocrine sweat gland defect was noted.  It 
was felt that the veteran had received the maximum benefits 
of hospitalization, and he was discharged to full duty.

In January 1980, the veteran gave a history of dizziness and 
fainting spells, leg cramps.  He did not give a history of a 
head injury, thyroid trouble, shortness of breath, pain in 
the chest, heart troubles, blood pressure problems, neuritis, 
epilepsy, or periods of unconsciousness.  A history of heat 
intolerance was noted by the examiner.  At his discharge 
examination, the veteran's sweat glands and thyroids were 
found to be normal.  All other systems were normal as well.  

After his separation from service, the veteran was afforded a 
VA examination in June 2000.  He described his symptoms 
during service as flushing, a generalized weakness and 
shortness of breath, and occasional collapses.  After his 
discharge from service, the veteran modified his outdoor 
activities during the summer and sought no further treatment.  
The veteran was conscious that he did not want to have a 
repeat episode of the episodes that he had encountered during 
service.  The veteran stated that he began to perspire and 
flush at moderate activity after 10 minutes in temperatures 
of 75 to 80 degrees.  He experienced weakness and retired to 
a cooler area.  The veteran had had no repeat episodes of 
collapse after he had modified his outdoor behavior.  When 
planning on being out in the sun, he carried a spray bottle 
with him to cool himself.  The veteran stated that he could 
work up a sweat with activities and feel warm in the winter 
months while not experiencing any of the other symptoms.  He 
stated that he could be outside in sub-zero degree weather 
with scanty clothing and not feel cold.   The veteran denied 
postural symptoms, reported no sexual dysfunction, had no 
bowel or bladder complaint, and had noted no cognitive 
impairments.  The veteran stated that he had had the same 
number of reactions to heat since his period of active duty.

Upon physical examination, the veteran's blood pressure was 
130/85.  His pulse rate was regular, and his respirations 
were unlabored.  The neurologic examination revealed cranial 
nerves II to XII to be intact.  No nystagmus was noted.  The 
veteran's motor strength was 5/5 with normal tone and bulk 
,and no fasciculation.  His sensory function revealed a 
subtle difference in the left side when compared to the 
right, but this was not entirely reliable, since his 
responses were variable.  The veteran's laboratory function 
was equal bilaterally.  His deep tendon reflexes were 2/4 in 
both the upper and lower extremities, and his cerebellar and 
cognitive functions appeared to be normal.  

The veteran had a normal distribution of hair, and his skin 
was warm and dry, normal in color, texture, and unblemished.  
It was also noted that the veteran had been recently 
diagnosed with hypertension and diabetes mellitus.  The 
examiner opined that it appeared that the veteran continued 
to suffer from heat exposure symptoms of generalized 
weakness, flushing, shortness of breath, and a fear that this 
would progress to a loss of consciousness.  The examiner 
noted that, by the veteran's history, this had been an 
uninterrupted and intermittent condition since service.  The 
examiner noted that no specific diagnosis had been made to 
account for the veteran's symptoms.  The examiner noted that 
there was a possibility that the veteran had a dysautonomic 
condition or a vasomotor instability secondary to past 
events.  The examiner noted that the veteran's fear of a 
recurrence of these episodes contributed to his condition and 
his reaction to it.  A July 2000 MRI showed no evidence of an 
acute infarction, hemorrhage, or extra-axial collection.  
There was no pathologic enhancement.  The examiner's 
impression was of no acute intracranial findings.  Awake and 
sleep electroencephalogram were within normal limits.  The 
veteran's red blood cell count, hemoglobin count, and 
hematocrit count were abnormally low.   A specific gravity 
test yielded abnormally high results as did a urine glucose 
examination.  Glucose, alkaline phosphatase, and cholesterol 
tests yielded abnormally high results as well.  It appeared 
to the examiner that whatever the etiology of the veteran's 
condition, it seemed to have begun during military service, 
and continued intermittently and uninterruptedly since the 
time of service.  Diabetes mellitus was also noted.  

In April 2003, the June 2000 VA examiner issued an addendum 
to the earlier report.  The examiner indicated that after an 
exhaustive evaluation and endocrinological and neurological 
testing, he had found no clear diagnosis to explain the 
veteran's symptoms.  He specifically noted that the veteran 
reported that he had had them on exposure to heat and had 
feared them.  The examiner explained that while a drop in 
blood sugar due to diabetes could have accounted for many of 
the veteran's symptoms, such as hypoglycemic attacks, such 
would not have necessarily occurred during heat exposure.  
The examiner opined that other than the test for diabetes, 
other objective evidence to account for the veteran's 
symptoms was lacking.  

Based upon a review of the evidence, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a disability manifested by heat intolerance.  
Despite the veteran's allegations that he has a diagnosed 
disability manifested by heat intolerance, the medical 
evidence of record demonstrates that the veteran does not 
currently have an identifiable malady underlying his 
complaints.  The Board finds that the evidence showing the 
absence of a diagnosed disability to be of greater weight 
than that which suggests the possibility of an underlying 
disability to account for the veteran's symptoms.  As noted 
above, no current diagnosis of a disability manifested by 
heat intolerance has been made.  Although the June 2000 VA 
examiner initially suggested that the veteran may have had a 
diagnosed disability manifested by heat intolerance, in the 
addendum the examiner specifically indicated that he had 
found no clear diagnosis for the veteran's symptoms.  In 
fact, while the VA examiner noted that diabetes could have 
accounted for some of the veteran's symptoms, the examiner 
suggested that such diabetic symptoms would not necessarily 
have occurred only during heat exposure.  Furthermore, the 
examiner appeared to stress both in the June 2000 VA 
examination report and in the April 2003 addendum that the 
veteran's fear of having another episode contributed to his 
symptoms.  Without a diagnosed underlying malady, the 
veteran's symptoms involving heat exposure currently do not 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Consequently, the preponderance of the 
evidence is against the veteran's claim.  

The Board has considered the veteran's statements regarding 
disability manifested by heat intolerance, but notes that, 
while the veteran is competent to provide information 
regarding the symptoms he currently experiences and has 
experienced since military service, he has not been shown 
competent to provide a medical diagnosis regarding a current 
disability manifested by heat intolerance.  Layno v. Brown, 6 
Vet. App. 465, 470 (1994). 

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)) was recently 
enacted.  The VCAA, among other things, modified VA's duties 
to notify and to assist claimants by amending 38 U.S.C.A. 
§ 5103 ("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating appellants' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (2002) 
(codified at 38 C.F.R. § 3.159(b) (2002)); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

The Board finds that VA has complied with the notice 
requirements contained in § 5103(a).  From the outset, the RO 
has informed the veteran of the grounds on which the RO 
decided the claim and of the elements necessary to be granted 
the benefit sought.  This is evidenced by the rating action 
of January 1993, the statement of the case issued in July 
1993, the supplemental statement of the case issued in May 
2003, and letters dated in June 1996 and in February 2003 
that informed him of the applicable laws and regulations.  
Specifically, these documents show that the RO notified the 
veteran of the development of his claim, the type of evidence 
needed to prove his claim, and of which evidence, if any, 
should be obtained by the veteran, and which evidence, if any, 
would be retrieved by VA.  38 U.S.C.A. § 5103(a) (West 2002).  
These documents also show that VA has provided the veteran 
with a recitation of the pertinent statutes and regulations, 
and discussion of the application of each to the evidence.  
Furthermore, the claims file indicates that the veteran was 
contacted via telephone by the RO in March 2003.  He was 
advised of the duty to assist, including notification of the 
information or evidence required to substantiate his claim.  
The veteran responded that he did not have or know of any 
other sources of treatment.  

The Board further notes that the VCAA notification letter 
sent to the veteran in February 2003 complied with the recent 
holding of Disabled Am. Veterans v. Sec'y of Department of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV).  That 
case held that 38 C.F.R. § 19.9(a)(2)(ii) is invalid to the 
extent it provides a claimant "not less than 30 days" to 
respond to a VCAA notification letter sent by the Board 
because it is contrary to 38 U.S.C.A. § 5103(b), which 
provides a claimant one year to submit evidence.  In this 
case, the VCAA notification letter was sent to the veteran by 
the RO and not the Board.  The RO's duty to notify, pursuant 
to 38 C.F.R. § 3.159(b), was not invalidated by the recent 
Federal Circuit decision.  Moreover, even though the letter 
did request a response within 60 days, it also notified the 
veteran that he had one year to submit any requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  The letter explained that VA would make reasonable 
efforts to help him get evidence such as medical records, 
etc., but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The letter also told him exactly what evidence was needed to 
substantiate the claim.  Since it does not appear that the 
veteran has any further pertinent evidence to submit as to 
this issue, adjudication of his claim may proceed.

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  In this case, 
however, there is no outstanding pertinent evidence to be 
obtained.  The veteran was specifically notified in February 
and March 2003 of what records should be associated with the 
claims file.  The veteran has not identified any outstanding 
pertinent evidence, and indicated in March 2003 that he did 
not have or know of any other sources of evidence.  

Additionally, the RO obtained a VA medical opinion pertinent 
to the veteran's claim.  As for whether further action should 
have been undertaken by way of obtaining additional medical 
opinion on the question of whether the veteran has a 
disability manifested by heat intolerance that is related to 
service, the Board notes that such development is to be 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 2) 
establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  66 Fed. Reg. 45630-31 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159(c)(4).  In this case, the 
medical opinion evidence was sought and obtained, and this 
evidence confirmed that the veteran does not have a diagnosed 
disability manifested by heat intolerance.  

The veteran has not alleged that there is any outstanding 
pertinent evidence that would support his contentions, and 
after a review of the evidence, the Board is not aware of any 
such evidence and concludes that VA has complied with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).  Therefore, the Board finds that 
further action to comply with these new requirements is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).


ORDER

Service connection for a disability manifested by heat 
intolerance, or residuals thereof, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

